 In the Matter of FOSTER D. SNELL, INC.andMETROPOLITAN FEDERATIONOFARCIirrECTS, ENGINEERS,CHEMISTS, AND TECHNICIANS, LOCAL231,iJOPWA,CIOCase No. O-C--86O4.-Decided November 18, 19474[r. Bertram Diamond,for the Board.Mr. CarlP. Lot/zrop,of New York,N. Y., for the Respondent.MYir.Thomas R. Sullivan,of New York, N. Y., for the Union.DECISIONANDORDER1On December 6,1946, Trial Examiner Mervin N. Bachman issued hisIntermediate Report in the above-entitled proceeding, finding that therespondent, Foster D. Snell, Inc., had engaged in and was engaging incertain unfair labor practices, and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter, therespondent filed exceptions to the Intermediate Report and a support-ing brief.The respondent requested and was granted permission toargue orally before the Board in Washington, D. C.On October 1,1947, the Board notified the respondent that it had rescinded its actionin granting oral argument, and that in lieu of oral argument, anyparty desiring to do so would be permitted to file, within 20 days there-after, a supplemental brief or written argument setting forth thematters which would have been covered in the oral argument.Nosuch supplemental briefs or written arguments have been filed by anyparty.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the respondent's exceptions and supporting brief, andthe entire record in the case, and hereby adopts the Trial Examiner's1The power of the Board to issue a Decision and Order in a case such its the instant one,where the charguieunion ha, not compliedpith thefiling iegiurementsspeLnfiedin section9 (f), (g), and(11)of the National Labor Relations Act, as amended Naas decided by theBoardinhatterofJilaiclean and B1 uce Companit,75 N L R B 9075 N L It R , No 31-i230 FOSTER D. SNELL, INC.231findings, conclusions, and recommendations, with the additions andmodification of the form of order 2 noted below :At the hearing, the respondent moved that the Trial Examiner takejudicial notice of the provisions of the Clayton Anti-Trust Act.3While the Trial Examiner did not specifically rule on the motion atthe hearing, it is evident that, in his Intermediate Report, he.consid-ered the impact of the Clayton Act upon the merits by finding that therespondent's contention predicated upon the alleged applicability ofthat statute was unfounded.However, the Board will herein spe-cifically grant the motion and has taken judicial notice of the provi-sions of the Clayton Act.We have again carefully considered the respondent's contentionand argument in its brief that the Board lacks jurisdiction over itsoperations.We see no reason to depart from our original finding thatthe Board does have jurisdiction.4ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the respondent, Foster D. Snell,Inc.,Brooklyn, New York, and its officers, agents, successors, andassigns shall:1.Cease and desist from :(a)Refusing to recognize and to bargain collectively with Metro-politan Federation of Architects, Engineers, Chemists and Techni-cians, Local 231, UOPWA, CIO, if and when said labor organizationshall have complied, within 30 days from the date of this Order, withSection 9 (f), (g), and (h) of the Act, as amended,5 as the exclusiverepresentative of all technical employees of the respondent employedat its Brooklyn, New York, plant, including chemists, bacteriologists,engineers and technicians, but excluding office and management em-ployees, service and maintenance employees, and supervisors;(b) In any manner interfering with the efforts of MetropolitanFederation of Architects, Engineers, Chemists and Technicians, Local231, UOPWA, CIO, if and when said labor organization shall have2 ,lirHouston and Mr.Murdock have stated their dissent fi om the conditional foi in oforder inMatter of.lfarshall and Bruce Company,75 N L R B 90 However, theynow feel bound by the majority decision in that case,and, accordingly,concur in the formof order hereina38 Stat 730In addition to cases pieviousl}cited,seeAunericanMedicalAssociation vUnited States,317 U S 519BordenCompany vBorella,325 U S 679Mabee v White Plains Puhl,sh-inq Co 327 U S 178lVall,nq vHunt Co,(1)C ND 111)12 Labor Cases,Par 61,721)Batter Itrothei s v N. L R B,124 F(2d) 981(C C A 7),cert denied 320 U S 7895As towhatcon,tulutes comphance in this aespeet,seeMatte,ofNorthernF rginwRroadcactrrs.Inc.73 N L R I, 11 232DECISIONSOF NATIONALLABOR RELATIONS BOARDcomplied with the filing requirements of the Act, as amended, in themanner set forth above, to negotiate for or to represent the employeesin the aforesaid bargaining unit, as their exclusive bargaining agent.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, and upon compliance by the Union with the filingrequirements of the Act, as amended, in the manner set forth above,bargain collectively withMetropolitan Federation of Architects,Engineers, Chemists and Technicians, Local 231, UOPWVA, CIO, asthe exclusive representative of all its employees in the aforesaidappropriate unit, with respect to wages, rates of pay, hours of employ-ment, acid other conditions of employment, and if an understanding isreached, embody such understanding in a written, signed agreement;(b)Post in conspicuous places throughout its plant located inBrooklyn, New York, copies of the notice attached hereto marked"Appendix A." 6 Copies of said notice, to be furnished by the RegionalDirector for the Second Region, shall, after being duly signed by therespondent's representative, be posted by the respondent immediatelyupon receipt thereof, and maintained by it for thirty (30) consecutivedays thereafter and also for an additional thirty (30) consecutivedays in the event of compliance by the Union with the filing require-ments of the Act, as amended, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by the respondent to insure that said notices arenot altered, defaced, or covered by any other material;(c)Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order, and again within(10) days from the future date, if any, on which the respondent isofficially notified that the Union has met the condition hereinaboveset forth, what steps the respondent has taken to comply herewith.MEN BEE HOUSTONtook no part in the consideration of the aboveDecisionand Order."APPENDIX A"NOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:In the event thatthisOider is enforced by decree of a Circuit Court of Appeals, thereshall be inserted, before the -,w ords "A Decision and 01 der ' the words "Decree of the United.States Ciicmt Couit of AppealsEnforcing" FOSTER D. SNELL, INC.233WE WILL BARGAIN collectively upon request with MetropolitanFederation of Architects, Engineers, Chemists and Technicians,Local 231, UOPWA, CIO, as the exclusive representative of allemployees in the bargaining unit described herein with respectto rates of pay, wages, hours of employment, or other conditionsof employment, and if an understanding is reached, embody suchunderstanding in a signed agreement; provided said labor organi-zation complies, within thirty (30) days from the date of theaforesaid Order of the Board, With Section 9 (f), (g), and (h)of the National Labor Relations Act, as amended.The bargain-ing unit is :All technical employees of Foster D. Snell, Inc., employedat its Brooklyn, New York, plant, including chemists, bac-teriologists, engineers, and technicians, but excluding officeand management employees, service and maintenance em-ployees, and supervisors.WE WILL NOT in any manner interfere with the efforts of theabove-named Union to negotiate for or represent employees ofthe aforesaid bargaining unit, as their exclusive bargaining agent;provided said labor organization complies, within thirty (30)days from the date of the aforesaid Order of the Board, withSection 9 (f), (g) and (h) of the National Labor Relations Act,as amended.FOSTERD.SNELL,INC.,Employer.By ---------------------------(Representative)(Title)Dated ------------------INTERMEDIATE REPORTMr. Bertram Diamond,for the BoardMr. Carl P. Lothrop,of New York, N. Y, for the Respondent.Mr. Thomas R. Sullivan,of New York, N Y., for the Union.STATEMENT OF TIIE CASEUpon a charge duly filed on October 3, 1946, by Metropolitan Federation ofArchitects, Engineers, Chemists and Technicians, Local 231, UOPWA, CIO, hereincalled the Union, the National Labor Relations Board, by the Regional Directorfor the Second Region (New York, New York) issued its complaint againstFoster D. Snell, Inc., herein called the Respondent, alleging that the Respondenthad engaged in, and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8(1) and(5) and Section 2 (6) and(7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act. Copies of 234DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe complaint, the charge, and notice of hearing where duly served, iilion theRespondent and the Union.With respect to the unfair labor practices the complaint alleged in, subct ince :(1)all technical employees of Respondent employed at its Brooklyn plant,including chemists, bacteriologists, engineers, and technicians, but excludingoffice and management employees, service and maintenance employees, and allsupervisory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees or effectively recommendsuch action, constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act; (2) on or about September24, 1946, and at all times thereafter, Respondent has refused to recognize andto bargain collectively with the Union as the exclusive representative of theRespondent's employees in the unit designated by the Board as appropriate forthe purposes of collective bargaining although a majority of said employeesin such appropriate unit, by secret ballot conducted on or about August 19, 1946,selected said Union as their collective bargaining representativeThereafter, the Respondent filed an answer in which it admitted certain ofthe allegations of the complaint, claimed that the Board lacked jurisdiction overthe operations of the Respondent and denied the commission of any unfairlabor practices.In substance, the answer alleged that the Respondent is notengaged in commerce, and that its operations do not affect commerce withinthe meaning of the Act.Pursuant to notice, a hearing was held in New York, New York, on November18, 1946, before the undersigned, the Trial Examiner duly designated by theChief Trial Examiner.The Board and the Respondent were represented bycounsel and the Union by its International RepresentativeFull opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all partiesSince the facts were stipulated nowitnesses were called.A motion made by counsel for the Board to confoim thepleadings to the proof as to such matters as dates, typographical errors andother minor variances was granted without objectionMotions to dismiss thecomplaint made by counsel for the Respondent were taken under advisement andruling was reserved thereon by the undersigned at the hearing. These motionsand each of them are now denied for reasons appearing hereinafter in this report.Opportunity for the filing of briefs, proposed findings of fact, and conclusions oflaw with the undersigned was extended to the parties and was waived bythem.Upon the entire record in the case, the undersigned makes the following :FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent, with its principal office and place of business situated inBrooklyn, New York, is engaged in furnishing scientific and technical advisoryservices.It makes chemical and physical analyses of samples of materials andproducts submitted by its clients, conducts research, and renders reports thereon.During the year ending September 30, 1946, the approximate weekly number ofsuch reports embodying results of Respondent's research and opinions derivedtherefrom which were transmitted by the Respondent to its clients, averaged125.During the same period, 40 percent of such reports were sent by Respondent FOSTER D. SNELL,.INC.235to clients outside the State of New York In addition to this work, which iscarried on in its laboratory and other facilities in Brooklyn, employees of theRespondent are sent, at times, to plants of clients to instruct the latter's personnelin the operation of new manufacturing processesAbout 125 of the approxi-mately 320 clients serviced by the Respondent in the year ending September30, 1946, have plants located in States of the United States other than NewYork and about 10 clients have plants located in foreign countries.Approxi-mately 60 percent of the materials and products tested by the Respondent isshipped to Respondent's plant in Brooklyn by clients from their respective plantsMost of such materials is retained; about 5 percent is returnedRespondent'sreports and opinions to its clients have been and are transmitted by mail, tele-graph, and other means of communication in and between States of the UnitedStates and foreign countries.During the year ending September 30, 1946, theRespondent, in the course and conduct of its business operations, earned feesin excess of $250,000 from its clients for services rendered of which approxi-mately 39 percent was derived from services rendered to clients located outsidethe State of New YorkDuring the same period, the Respondent purchased andcaused to be delivered to its Brooklyn plant approximately $5,000 worth of equip-ment and supplies of which approximately 15 percent was transported to saidBrooklyn plant from States of the United States other than New YorkDuringthe same period, Respondent spent approximately $1,700 for listings in varioustrade journals which are sold and distributed throughout the United States. TheRespondent stipulated at the hearing in the instant case that its operations havecontinued to be substantially the same as those found by the Board in thei1fatterof Poster D. Snell, Inc.'The sole defense of the Respondent to the complaint herein is predicated uponits contention that the Board lacks jurisdiction over its operationsIn supportof its contention before the undersigned, the Respondent argued, in substance,that it was not engaged in commerce and that its operations do not affect com-merce within the meaning of the Act. In rejecting the Respondent's similarcontention in the representation case, the Board stated :"The facts . . . establish that a substantial portion of the productstested, reportsmade, and supplies and materials used by the Companyare transported in interstate commerce; that the Company performs serviceswhich form an essential part of the manufacturing processes of its manyclients who are directly engaged in interstate commerce ; and that the inter-ruption of performance of the Company's services by season of a labor dis-pute would interfere with the free flow in interstate commerce of its clients'products.Accordingly, we are persuaded that the Company's operationsmeet the jurisdictional tests outlined lin the Act, and established by thecourts,' and find, contrary to the Company's contention, that it is engaged incommerce within the meaning of the National Labor Relations Act."'Matter of Electrical Testing Laboratories,Inc,65 N L R. B. 1239 ;Matter ofUnited States TestingCo , Inc,5N L R B. 696,PolishNational Alliance of theUnited Statesof America v N. L. R. B ,322 U. S 643 ;N L. R B v. Jones& LaughlinSteel Corporation,301 U. S 1.The undersigned finds nothing in the evidence adduced and the arguments madeherein which justifies a conclusion contrary to that reached by the Board in'69 N. L. It. B 764.The abovefindings are based upon a stipulation of the partieswhich wasadmitted in evidence at the instant hearing 236DECISIONSOF NATIONALLABOR RELATIONS BOARDthe representation case.Consequently, the undersigned finds that the opera-tions of the Respondent are subject to the jurisdiction of the BoardU. THE ORGANIZATION INVOLVEDMetropolitan Federation of Architects, Engineers, Chemists, and Technicians,Local 231, UOPWA, CIO, is a labor organization admitting employees of theRespondent to membership.Iii.THE UNFAIR LABOR PRACTICESA. The refusal to bargain1The appropriate unitOn July 22, 1946, after an appropriate hearing, the Board found that alltechnical employees of the Respondent at its plant in Brooklyn, New York,including chemists, bacteriologists, engineers, and technicians, but excludingoffice and management employees, service and maintenance employees, andall supervisory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act 3 At the hearing in the presentcase, the parties stipulated to the appropriateness of said unit, and the under-signed finds that at all times material herein, the aforesaid unit has been andis appropriate for collective bargaining purposes within the meaning of Section9 (b) of the Act2Majority status of the UnionOn August 19, 1946, an election was conducted among the employees in theabove-found unit pursuant to the direction of the Board in the above-notedrepresentation case.At such election a majority of the employees in the afore-said appropriate unit, by secret ballot, selected the Union as their collectivebargaining representative.On September 10, 1946, the Board issued its certifica-tion of the Union as the exclusive representative of such employeesAt thehearing in the present case the parties stipulated that the Union was, onAugust 19, 1946, and at all times thereafter, the exclusive representative ofthe Respondent's employees in the above-found appropriate unit for the purposeof collective bargaining with the Respondent with respect to rates of pay, wages,hours of employment, or other conditions of employment, and the undersignedaccordingly so finds.3.The refusal to bargainAt the hearing in the present case the Respondent stipulated that on Septem-ber 24, 1946, and at all times thereafter, it has refused to bargain with the2The Respondent argued herein that its operations constitute"labor"as defined in theClayton Act,and that,since"labor"is defined therein as not being"a commodity" or"article of commerce," its operations do not constitute commerce for the purpose of con-ferring jurisdiction upon the BoardThe undersigned finds no merit in this position be-cause its clear implication is to the effect that the Board's jurisdiction depends upon thetangible nature of the item manufactured or sold by an employerBoth the Board andthe Courts, as noted in the excerpt from the cited representationcase,have rejected thisview, as does the undersigned hereini See footnote1 above. FOSTER D. SNELL, INC.237Union as the exclusive representative of its employees in the above-foundappropriate unitThe stipulation shows that the Union, on or about September 18, 1946, andagain on or about October 3, 1946, requested the Respondent to bargain col-lectivelywith it as exclusive representative of the Respondent's employees inthe unit found appropriate by the Board In reply the Respondent, by letterdated September 24, 1946, stated, in substance, that it was under no dutyto recognize and bargain collectively with the Union because the Board lackedjurisdiction over its operations and that therefore the Board's findings as tothe appropriateness of the unit. the majority status of the Union, and itscertification of the Union as exclusive representative of its employees wetenot binding upon the RespondentThe Respondent reiterated this positionon October 7, 1946The arguments of the Respondent adduced to support itsposition in this connection have been considered and rejected as untenable inan earlier section of this Report'The undersigned therefore finds that, onSeptember 24, 1946, and at all times thereatter, the Respondent has refusedto bargain collectively with the Union as exclusive representative of its employeesin anappropriate unit and has thereby interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 of the ActIV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON CO1IMERCFThe activities of the Respondent set forth in Section III, above, occurringin connection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the Respondent has engaged in unfair labor prac-tices,itwill be recommended that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Because the Respondent's refusal to bargain is predicated solely upon its juris-dictional objection, and because there is no evidence that danger of other unfairlabor practices is to be anticipated from the Respondent's conduct,the under-signed will recommend only that the Respondent, in order to effectuate the policiesof the Act, cease and desist from the unfair labor practices found and from anyother acts in any manner interfering with the efforts of the Union to negotiatefor or represent the employees as exclusive bargaining representative in the unitherein found appropriate.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS OF LAW1.Metropolitan Federation of Architects, Engineers, Chemists, and Technicians,Local 231, UOPWA, CIO, is a labor organization within the meaning of Section 2(5) of the Act.2.All technical employees of the Respondent employed at its Brooklyn plant,including chemists, bacteriologists, engineers, and technicians, but excludingoffice and management employees, service and maintenance employees, and all4 See Section I above. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.3.Metropolitan Federation of Architects, Engineers, Chemists, and Technicians,Local 231, UOPWA, CIO, was on August 19, 1946, and at all times thereafter hasbeen the exclusive representative of all employees in the aforesaid unit for thepurposes of collective bargaining, within the meaning of Section 9 (a) of theAct.4.By refusing on September 24, 1946, and at all times thereafter to recognizeand to bargain collectively with Metropolitan Federation of Architects, Engineers,Chemists, and Technicians, Local 231, UOPWA, CIO, as the exclusive representa-tive of its employees in the aforesaid appropriate unit, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning ofSection 8 (5) of the Act.5.By the above acts, the Respondent has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 ofthe Act and has thereby engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.6The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, the undersigned recommends that the Respondent,Foster D. Snell, Inc., its officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Refusing to recognize and to bargain collectively with Metropolitan Fed-eration of Architects, Engineers, Chemists, and Technicians, Local 231, UOPWA,CIO, as the exclusive representative of all technical employees of the Respondentemployed at its Brooklyn plant, including chemists, bacteriologists, engineers, andtechnicians, but excluding office and management employees, service and mainte-nance employees, and all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of employees oreffectively recommend such action, with respect to rates of pay, wages, hoursof employment, or other conditions of employment;(b) In any manner interfering with the efforts of Metropolitan Federationof Architects, Engineers, Chemists, and Technicians, Local 231, UOPWA, CIO,to bargain collectively with it on behalf of the employees in the aforesaid appro-priate unit.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Upon request bargain collectively with Metropolitan Federation of Archi-tects,Engineers, Chemists, and Technicians, Local 231, UOPWA, CIO, as theexclusive representative of all its employees in the aforesaid appropriate unit,and if an understanding is reached, embody such understanding in a written,signed agreement ;(b)Post at its plant located in Brooklyn, New York, copies of the noticeattached to this Intermediate Report marked "Appendix A." Copies of saidnotice, to be furnished by the Regional Director for the Second Region, afterbeing signed by the Respondent's representative shall be posted by the Respondent FOSTER D.SNELL, INC.239immediately upon the receipt thereof, and maintained by it for sixty (60) con-secutive days thereafter in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, defaced, or covered byany other material;(c)Notify the Regional Director for the Second Region in writing withinten (10) days from the receipt of this Intermediate Report what steps the Re-spondent has taken to comply therewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the Respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the Respondent totake the action aforesaid.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party or counselfor the Board may, within fifteen (15) days from the date of service of the ordertransferring the case to the Board, pursuant to Section 203 38 of said Rules andRegulations, file with the Board, Rochambeau Building, Washington 25, D. C., anoriginal and four copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to any other part of the record or proceeding(including rulings upon all motions and objections) as he relies upon, togetherwith the original and four copies of a brief in support thereof ; and any party orcounsel for the Board may, within the same period, file an original and fourcopies of a brief in support of the Intermediate Report. Immediately upon thefiling of such statement of exceptions and/or briefs, the party or counsel for theBoard filing the same shall serve a copy thereof upon each of the other partiesand shall file a copy with the Regional DirectorProof of service on the otherparties of all papers filed with the Board shall be promptly made as required bySection 203.65.As further provided in said Section 203.39, should any partydesire permission to argue orally before the Board, request therefor must bemade in writing to the Board within ten (10) days from the date of service ofthe order transferring the case to the Board.MERVIN N BACHMAN,Ti iat Examiner.Dated December 6, 1946.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL BARGAIN collectively with Metropolitan Federation of Architects,Engineers, Chemists, and Technicians, Local 231, UOPWA, CIO, as the ex-clusive representative of all employees in the bargaining unit describedherein with respect to rates of pay, wages, hours of employment, or otherconditions of employment, and if an understanding is reached, embody suchunderstanding in a signed agreement.The bargaining unit is:All technical employees of Foster D. Snell, Inc., employed at itsBrooklyn plant, including chemists, bacteriologists, engineers, and tech-nicians, but excluding office and management employees, service andmaintenance employees, and all supervisory employees with authority 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDto hire, promote discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action.WE WILL NOT in any manner interfere with the efforts of the above-named Union to bargain with us or refuse to bargain with said Union asthe exclusive representative of all our employees in the aforesaid appropriateunit.FOSTER D. SNELL, INC.,Employer.Dated ---------------------By ----(Representative)(Title)